Citation Nr: 0711278	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hypertensive 
heart disease, for the period March 12, 2001, to January 31, 
2005.

2.  Entitlement to an increased evaluation for hypertensive 
heart disease, currently evaluated as 30 percent disabling.

3.  Entitlement to a compensable evaluation for left inguinal 
hernia scar, for the period March 12, 2001, to February 8, 
2005.

4.  Entitlement to an increased evaluation for left inguinal 
hernia scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).

The Board's July 2004 Remand noted that the veteran raised 
the issues of entitlement to service connection for an 
abdominal scar claimed as a residual of back surgery that was 
performed on the front of his abdomen, and increased ratings 
for his service-connected residuals, other than scars of 
gunshot wounds to his right forearm and left buttock, 
prostadynia, migraine headaches, and arthritis of the lumbar 
spine.  As review of the claims file indicates that these 
issues have not been adjudicated, they are referred to the RO 
for appropriate action.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran requested, through correspondence dated in March 
2007, a withdrawal of all issues on appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, through his representative, for the issues of 
entitlement to a compensable evaluation for hypertensive 
heart disease, for the period March 12, 2001, to January 31, 
2005; an increased evaluation for hypertensive heart disease; 
a compensable evaluation for left inguinal hernia scar, for 
the period March 12, 2001, to February 8, 2005; and an 
increased evaluation for left inguinal hernia scar, have been 
met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in April 2002, service connection 
was granted for hypertensive heart disease and for left 
inguinal hernia repair scar, and a noncompensable evaluation 
assigned for both issues, effective March 12, 2001.  The 
veteran perfected an appeal in April 2003 as to these issues.  
However, by a May 2006 rating decision, a 30 percent 
disabling evaluation was assigned for the veteran's 
hypertensive heart disease, effective February 9, 2005, and a 
10 percent disabling evaluation was assigned for the 
veteran's left inguinal hernia repair scar, effective 
February 1, 2005.  Consequently, in March 2007, the veteran 
stated that he wished to withdraw his claims as to all issues 
on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the claimant personally without the express 
written consent of the claimant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal, both in writing and through his 
representative.  As a result, no allegation of error of fact 
or law remains before the Board for consideration with regard 
to the issues of entitlement to a compensable evaluation for 
hypertensive heart disease, for the period March 12, 2001, to 
January 31, 2005; an increased evaluation for hypertensive 
heart disease; a compensable evaluation for left inguinal 
hernia scar, for the period March 12, 2001, to February 8, 
2005; and an increased evaluation for left inguinal hernia 
scar.  As such, the Board finds that the veteran has 
withdrawn his claim as to these issues.  Accordingly, as the 
Board does not have jurisdiction to review the appeal as to 
these issues, they are dismissed.


ORDER

The issues of entitlement to a compensable evaluation for 
hypertensive heart disease, for the period March 12, 2001, to 
January 31, 2005; an increased evaluation for hypertensive 
heart disease; a compensable evaluation for left inguinal 
hernia scar, for the period March 12, 2001, to February 8, 
2005; and an increased evaluation for left inguinal hernia 
scar, are dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


